UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6232


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHAWNETTA BELTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:14-cr-00299-TLW-1; 3:16-cv-
02963-TLW)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawnetta Belton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawnetta Belton seeks to appeal the district court’s order denying relief on her 28

U.S.C. § 2255 (2012) motion. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on October 3, 2018. The

notice of appeal was filed on January 30, 2019. * Because Belton failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                             2